Cite as 26 I&N Dec. 806 (BIA 2016)

Interim Decision #3871

Matter of Elvis GUZMAN-POLANCO, Respondent
Decided September 9, 2016
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
The crime of aggravated battery in violation of the Puerto Rico Penal Code is
not categorically a crime of violence under 18 U.S.C. § 16(a) (2012), but controlling
circuit court law should be followed regarding the question whether conduct such as the
use or threatened use of poison to injure another person involves sufficient “force” to
constitute a crime of violence. Matter of Guzman-Polanco, 26 I&N Dec. 713 (BIA 2016),
clarified.
FOR RESPONDENT: Maria del Rosario Garcia Miranda, Esquire, San Juan, Puerto
Rico 1
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Assistant Chief Counsel

Magdalena Ramos,

BEFORE: Board Panel: PAULEY, MALPHRUS, and GREER, Board Members.
PAULEY, Board Member:

In our prior decision in Matter of Guzman-Polanco, 26 I&N Dec. 713
(BIA 2016), we held that a conviction for aggravated battery in violation of
the Puerto Rico Penal Code is not categorically for a crime of violence
under 18 U.S.C. § 16(a) (2012). The Department of Homeland Security
(“DHS”) has moved for reconsideration of that decision. The motion will
be granted so that we may address the DHS’s arguments and clarify our
prior decision, and the record will be remanded for further proceedings.
The DHS first argues that we should reconsider our decision to
withdraw from Matter of Martin, 23 I&N Dec. 491 (BIA 2002), in Matter
of Guzman-Polanco. However, we continue to hold that the Puerto Rico
simple battery statute is too vague to categorically establish a crime of
violence under 18 U.S.C. § 16(a), because it only requires that the infliction
of “injury to the bodily integrity of another” person be “through any means
1

On April 25, 2016, the respondent’s attorney submitted a request to withdraw as
counsel on appeal. The request to withdraw is granted and counsel is permitted to
withdraw as the respondent’s legal representative for all purposes except receipt of this
decision and service of the decision on the respondent. See 8 C.F.R. § 1292.5(a) (2016).

806

Cite as 26 I&N Dec. 806 (BIA 2016)

Interim Decision #3871

or form.” 33 L.P.R.A. § 4749 (2011). We also remain convinced that the
Supreme Court’s decision in Johnson v. United States, 559 U.S. 133
(2010), controls our interpretation of a crime of violence under 18 U.S.C.
§ 16(a) and that it was appropriate to withdraw from Matter of Martin to
the extent that our decision is inconsistent with Johnson.
In Johnson, the Supreme Court held that “the phrase ‘physical force,’
means violent force—that is, force capable of causing physical pain or
injury to another person.” Johnson, 559 U.S. at 140. In Matter of
Guzman-Polanco, 26 I&N Dec. at 716, we withdrew from our decision in
Matter of Martin “to the extent” that it includes within the definition of a
“crime of violence” offenses that do not require violent force. Under the
definition set forth in Matter of Martin, 23 I&N Dec. at 494, a statute that
covers any application of physical force, however slight, that may cause
physical injury would constitute a crime of violence. However, we
continue to conclude that the Supreme Court rejected this definition of a
crime of violence in Johnson, 559 U.S. at 139. More recently, the United
States Court of Appeals for the First Circuit, in whose jurisdiction this case
arises, has rejected our decision in Matter of Martin. Whyte v. Lynch,
807 F.3d 463, 468–72 (1st Cir. 2015), reh’g denied, 815 F.3d 92 (1st Cir.
2016) (mem.).
The DHS also argues in its motion that the use of “indirect means” such
as “poisoning” qualifies as a sufficient “use of force” for purposes of
18 U.S.C. § 16(a). In particular, the DHS takes issue with our discussion in
Matter of Guzman-Polanco, 26 I&N Dec. at 717–18 & n.7, regarding
United States v. Castleman, 134 S. Ct. 1405 (2014), and the examples we
gave in dicta involving whether bodily injury may result without the use of
violent force. In deciding Matter of Guzman-Polanco, we relied on Whyte
v. Lynch, 807 F.3d at 469, which, as noted above, is binding circuit
precedent in this case.
We recognize that there appears to be a split among the circuits on
whether conduct such as the use or threatened use of poison to injure
another person is sufficient “force” to satisfy the “violent force”
requirement in Johnson, and thus whether conduct of this nature would
constitute a crime of violence under 18 U.S.C. § 16(a). Compare Whyte
v. Lynch, 807 F.3d at 469, United States v. Torres-Miguel, 701 F.3d 165,
168–69 (4th Cir. 2012), and United States v. Cruz-Rodriguez, 625 F.3d
274, 276 (5th Cir. 2010), with United States v. Hill, No. 14-3872-cr, 2016
WL 4120667, at *6–7 (2d Cir. Aug. 3, 2016), Arellano Hernandez
v. Lynch, No. 11-72286, 2016 WL 4073313, at *3 (9th Cir. Aug. 1, 2016),
United States v. Rice, 813 F.3d 704, 706 (8th Cir. 2016), and De Leon
Castellanos v. Holder, 652 F.3d 762, 765–67 (7th Cir. 2011). We need not
take a position in this case as to the relevance of United States v. Castleman
807

Cite as 26 I&N Dec. 806 (BIA 2016)

Interim Decision #3871

in the context of a crime of violence under 18 U.S.C. § 16(a), and we note
that the First Circuit declined to address Castleman when it denied the
Government’s motion for rehearing in Whyte v. Lynch, 815 F.3d at 92−93.
Our decision in Matter of Guzman-Polanco should not be read as
attempting to establish a nationwide rule addressing the scope of the use of
force through indirect means, including poisoning. Rather, for our
purposes, circuit law governs this issue unless the Supreme Court resolves
the question. We therefore clarify Matter of Guzman-Polanco in this
regard.
Accordingly, the DHS’s motion will be granted and the record will be
remanded to the Immigration Judge for further proceedings consistent with
Matter of Guzman-Polanco and this opinion.
ORDER: The motion of the Department of Homeland Security for
reconsideration is granted.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.

808

